Citation Nr: 0922983	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-31 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for a back disorder, including 
degenerative disc disease (DDD) of the lumbar spine, to 
include as a result of herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen service connection for asthma, to include as a result 
of herbicide exposure.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Esquire


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1973.  It appears the Veteran also had a period of 
Reserve service from 1973 to 1984. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO, in pertinent part, found that new 
and material evidence had not been received to reopen the 
claims.  

The RO previously denied the claims of entitlement to service 
connection for a back condition and asthma in March 1999.  
Because the Veteran did not perfect an appeal of the March 
1999 decision, it became a final decision.  38 C.F.R. 
§ 20.302(b) (2008).  

In 2003, the Veteran submitted a claim to reopen service 
connection for a back disorder and asthma.  A June 2005 
rating decision (issued on June 29, 2005) denied reopening of 
these claims.  The Veteran submitted a notice of disagreement 
in March 2006.  A statement of the case was issued in January 
2007.  The claims were readjudicated in an August 2007 rating 
decision that addressed on the merits the theory of service 
connection as due to herbicide exposure.  This new 
etiological theory of entitlement does not amount to a new 
claim.  Ashford v. Brown, 10 Vet. App. 120 (1997) (no new and 
material evidence was received to reopen service connection 
where the claim was previously denied and the veteran 
subsequently sought service connection for the same disorder 
based on an asbestos causation theory).    

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service 
connection on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Accordingly, the claims involving DDD of 
the lumbar spine and asthma have been recharacterized as they 
appear on the cover page of the instant decision, to include 
consideration of the theory of service connection based on 
herbicide exposure.   

The Veteran presented testimony at a personal hearing before 
the RO in August 2006.  The transcript of that hearing has 
been associated with the claims folder.

The Board notes that the January 2007 statement of the case 
(SOC) also addressed the claims for service connection for 
bilateral hearing loss, posttraumatic stress disorder, and 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The Veteran did not file a substantive 
appeal with respect to these matters; therefore, these claims 
are no longer in appellate status.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claims for 
service connection for a back disorder and asthma, but that 
additional development is necessary regarding the underlying 
service connection claims for a back disorder (DDD of the 
lumbar spine) and asthma.  Accordingly, the reopened claims 
for service connection for DDD of the lumbar spine and asthma 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  


FINDINGS OF FACT

1.  A March 1999 rating decision previously denied service 
connection for a back disorder, finding no in-service injury 
or disease of the back; denied service connection for asthma, 
finding no in-service injury or disease and no current 
disability; the Veteran did not perfect an appeal of the 
March 1999 rating decision.  

2.  The evidence received since the March 1999 rating 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to 
unestablished facts of in-service injury or disease or 
current disability that are necessary to substantiate the 
claims, and raises a reasonable possibility of substantiating 
the claims for service connection for a back disorder (DDD of 
the lumbar spine) and asthma.  


CONCLUSIONS OF LAW

1.  The March 1999 rating decision denial of service 
connection for a back disorder and asthma became final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.302, 20.1103 (2008).

2.  The evidence received since the final March 1999 rating 
determination is new and material, and the Veteran's claims 
for a back disorder and asthma, to include as a result of 
herbicide exposure, are reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In light of the Board's favorable finding in this decision 
that new and material evidence has been received to reopen 
service connection for a back disorder (DDD of the lumbar 
spine) and asthma, to include as a due to herbicide exposure, 
and the finding that remand for additional development of the 
claims on the merits is required, the Board finds that 
further discussion of VCAA compliance is not warranted at 
this time.  

Analysis of Reopening Service Connection for Back Disorder 
and Asthma

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran seeks to reopen service connection for a back 
disorder (DDD of the lumbar spine) and asthma that were last 
denied by the RO in a March 1999 rating decision.  The 
Veteran filed a notice of disagreement (NOD) in May 1999, and 
a statement of the case (SOC) was issued; however, the 
Veteran did not perfect an appeal of that decision, and it 
became final.  38 C.F.R. §§ 20.302(b), 20.1103.

While the RO readjudicated the Veteran's claims on a de novo 
basis in August 2007, to include whether DDD of the lumbar 
spine and asthma were the result of herbicide exposure, the 
Board must address the issue of whether new and material 
evidence has been received because it determines the Board's 
jurisdiction to reach the underlying claims and to adjudicate 
the claims de novo.  See Barnett, 83 F.3d at 1383.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that, in its March 1999 rating decision, 
the RO denied service connection for a back condition on the 
basis that a chronic back condition was not incurred and/or 
aggravated during his period of active military service.  The 
RO further found that the current back condition had its 
onset more than 14 years following the Veteran's discharge 
from active military service.  The RO denied service 
connection for asthma on the basis that asthma was not shown 
during service and, moreover, there was no currently 
diagnosed condition.

Of record at the time of the March 1999 rating decision were 
service treatment records from the Veteran's period of active 
military service that show that he reported recurrent back 
pain and shortness of breath on his enlistment medical 
history.  A back disorder and a breathing disorder were not 
found on the corresponding medical examination.  The doctor 
simply noted the Veteran had shortness of breath when he ran.  
The Veteran complained of low back pain in November 1970 and 
November 1971.  The etiology was unknown.  There were no 
complaints or treatment for asthma in service.  Chest x-rays 
were negative in November 1971.  On a January 1973 report of 
medical examination, the examiner noted the Veteran 
complained of chronic low back pain.  The examiner indicated 
the Veteran had no profile and had been evaluated in the 
past.  A respiratory disorder, to include asthma, was not 
diagnosed.

Post-service, the Veteran complained of low back pain at a 
March 1973 VA examination.  The orthopedic examination and 
lumbar spine x-ray was negative.  The examiner noted a back 
injury was not found.  There were no complaints with respect 
to asthma. 

Private medical records show the Veteran injured his back 
while moving heavy objects while on the job after service in 
January 1988.  The Veteran underwent a lumbar laminectomy in 
October 1988 for a ruptured L4-5 disc.  A September 1989 
entry from the Institute for Low Back Care revealed the 
Veteran injured his back moving luggage while working at 
National Airport after service in October 1987.  It appears 
he underwent additional surgery in 1991.  

VA outpatient treatment records dated in August 1998 show the 
Veteran complained of an asthma attack the prior evening.  A 
diagnosis was not rendered.  An October 1998 entry simply 
noted a past medical history of asthma.  

Evidence submitted subsequent to the March 1999 rating 
decision includes 
service treatment records from the Veteran's Reserve period 
of service dated between 1972 and 1984.  These were in 
existence at the time of the prior denial; however, they were 
not associated with the claims file until December 2006.  
Thus, they are subject to 38 C.F.R. § 3.156(c)(1).  These 
Reserve records contain complaints of back pain and shortness 
of breath.  

In addition, VA outpatient treatment records dated between 
1999 and 2006, reports of VA examination dated between 1999 
and 2007, and VA Department of Rehabilitation records contain 
ongoing treatment for a back disorder and diagnoses of 
asthma.  

The Veteran testified before the RO in August 2006 that he 
has continuously sought treatment for his back disorder since 
his discharge from active military service and while in the 
Reserves.  As for the asthma, the Veteran testified that he 
had breathing problems in service.  He further maintains that 
both conditions are the result of herbicide exposure during 
his Vietnam service.   His testimony contributes to a more 
complete picture of the circumstances surrounding the origin 
of the Veteran's claimed conditions.  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).

As noted previously, the March 1999 rating decision denied 
service connection on the basis that the Veteran did not have 
a chronic back condition as the result of active military 
service or carry a current diagnosis of asthma.  In light of 
the addition of service department records, the Board shall 
reconsider the Veteran's claims.  38 C.F.R. § 3.156(c).  
Moreover, as the "new" records show ongoing treatment for a 
back condition and contain a diagnosis of asthma, they are 
"material" when considered with the previous evidence of 
record.  They relate to an unestablished fact necessary to 
substantiate the Veteran's claims and raise a reasonable 
possibility of substantiating the claims.  Therefore, the 
Veteran's claims for service connection for a back disorder 
(DDD of the lumbar spine) and asthma, to include as a result 
of herbicide exposure, are reopened.  See 38 C.F.R. 
§ 3.156(a).  


ORDER

New and material evidence having been received, service 
connection for a back disorder diagnosed as DDD of the lumbar 
spine, to include as a result of herbicide exposure, is 
reopened; the appeal is granted to this extent only.

New and material evidence having been received, service 
connection for asthma, to include as a result of herbicide 
exposure, is reopened; the appeal is granted to this extent 
only.


REMAND

Having reopened the service connection for a back disorder 
(DDD of the lumbar spine) and asthma, to include as a result 
of herbicide exposure, does not end the Board's inquiry.  
Additional development is necessary prior to a final 
adjudication of the merits of the Veteran's reopened service 
connection claims.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  For records in 
the custody of a Federal department or agency, VA must make 
as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).  

VA regulations provide that service connection may be granted 
for a disability resulting from personal injury suffered or 
disease contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Active military, naval, or air service 
includes any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or for any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2008); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2008).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).  

While the Veteran's DD 214 has been associated with the 
claims folder, which shows he served on active duty from 
January 1970 to January 1973, the exact dates of active duty 
for training and inactive duty for training for the Reserve 
period of service between 1973 and 1984 are not known.  Upon 
Remand, the RO should request the Veteran's service personnel 
records from the National Personnel Records Center (NPRC) to 
confirm the aforementioned dates.  38 C.F.R. § 3.159(c)(2). 

A remand is also necessary to obtain outstanding VA 
outpatient treatment records.  In November 2006, the RO sent 
a second request for treatment records of the Veteran dated 
from January 1973 to January 2005 to the Richmond VA Medical 
Center (VAMC).  The VAMC was asked to indicate whether any 
records existed prior to January 2005.  A response was not 
associated with the claims folder.  Attempts to obtain these 
records must be made upon Remand.  38 C.F.R. § 3.159(c)(2).  
If no records exist, the VAMC should specifically delineate 
such in a written response.  Id. Ongoing medical records 
pertinent to the issues need to be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

The Board additionally finds that, prior to rendering a 
decision on the merits of the Veteran's claims of entitlement 
to service connection for DDD of the lumbar spine and asthma, 
the Veteran should be afforded a VA examination.  38 U.S.C.A. 
§ 5103A.  Service treatment records show the Veteran was 
treated for chronic low back pain during his active military 
service.  On his October 1969 report of medical history the 
Veteran complained of shortness of breath.  Records from the 
Veteran's Reserve service show continued complaints and 
treatment for low back pain.  He additionally complained of 
shortness of breath, which was attributed to muscle spasms.  
Post-service, the Veteran injured his back in October 1987 
while moving heavy luggage.  He underwent a laminectomy in 
1988 for a ruptured L4-5 disc.  He appears to have been first 
treated for asthma in approximately 1998.  An examination is 
necessary to determine the nature and etiology of any 
currently diagnosed DDD of the lumbar spine and asthma.  

Accordingly, the reopened issues of service connection for a 
back disorder (DDD of the lumbar spine) and asthma are 
REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify all healthcare 
providers who have treated him for DDD of 
the lumbar spine and asthma since 
discharge from service.  The RO should 
request that the Veteran complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence relating to such treatment.  The 
RO should attempt to obtain copies of all 
pertinent records outstanding.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

Specifically, the RO should seek to 
obtain treatment records of the Veteran 
from the Richmond VAMC dated between 
January 1973 and January 2005 and after 
December 2006.  The Richmond VAMC should 
delineate in writing whether any records 
exist prior to January 2005.  All 
information that is not duplicative of 
evidence already received should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.  

2.  The RO should contact the NPRC and 
request the Veteran's service personnel 
records in an attempt to confirm the 
exact dates of active duty for training 
and inactive duty for training for the 
Reserve period of service from 1973 to 
1984.  All responses to the request for 
records should be clearly delineated in 
the claims folder.

3.  The Veteran should be afforded 
appropriate VA examinations.  The claims 
folder should be provided to and reviewed 
by each examiner(s) in conjunction with 
the examination.  The examiners must 
supply a rationale for any opinions 
expressed.

The examiner should review the relevant 
evidence in the claims file in 
conjunction with the examination, to 
include the active and Reserve military 
service treatment records.  All studies 
or tests deemed necessary should be 
conducted.  The examiner(s) should offer 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any currently diagnosed 
DDD of the lumbar spine and asthma is 
related to the Veteran's period of 
military service on any basis, to include 
exposure to an herbicide agent.  The 
examiner(s) should provide complete 
rationale for all conclusions reached.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran an 
appropriate supplemental statement of the 
case, and afford him an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655 (2008).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


